DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Coatti (US 3,605,806).
Coatti discloses a valve (where the language “for an activity test of an extraction check valve” is being interpreted as an intended use limitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)).
The valve comprising: 
a main valve (valve 2 to the right as seen in Figure 1); 
a first auxiliary valve (valve 2 to the left as seen in Figure 1); 
a second auxiliary valve (15); 
a main valve body (1), the main valve is mounted on the main valve body (Figure 1), 
the valve body is provided with an air inlet (13), a cylinder port (41) and an air discharging port (14); 
the air inlet is in communication with the main valve through a first air passage (13 via passage 5), 

the air discharging port (14) is sequentially in communication with the second auxiliary valve, the first auxiliary valve and the main valve through a third air passage (via 5 and 7);
but fails to expressly disclose an auxiliary valve body, wherein the main valve body and the auxiliary valve body are axially parallel and detachably connected, the first auxiliary valve and the second auxiliary valve are mounted on the auxiliary valve body, the auxiliary valve body is provided with an air inlet, a cylinder port and an air discharging port and where the main valve and the second auxiliary valve are solenoid valves, and the first auxiliary valve is a hand- operated valve.
This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: De Bell (US 2,220,479); Berglund (US 2,289,567); Binkley et al (US 4,099,541); Zeuner et al (US 4,589,437).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753